DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, and 15, the closest prior art of record fails to disclose or render obvious the combination including:
“the rotation preventing device including: - a plurality of orbital discs respectively arranged in circular receiving holes provided on the support arrangement, each orbital disc being provided with an eccentric hole and with an outer circumferential bearing surface configured to cooperate with an inner circumferential bearing surface provided on the respective circular receiving hole, and - a plurality of pins each including a first end portion secured to the orbiting base plate and a second end portion rotatably mounted in the eccentric hole of a respective orbital disc, - an oil sump, and - a lubrication system configured to lubricate at least partially the inner and outer circumferential bearing surfaces with oil supplied from the oil sump, the lubrication system including an oil reservoir which is defined by the receiving chamber and in which part of the oil supplied to the lubrication system is collected and stored during operation of the scroll compressor, the lubrication system further including a plurality of lubrication passages provided on the support arrangement and fluidly connected to the receiving chamber, each lubrication passage including an oil outlet aperture emerging in a bottom surface of a respective circular receiving hole and an oil inlet aperture emerging in the receiving chamber.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2019/0345942 to Park et al. discloses a compressor having Oldham’s ring.
US 10,704,548 to Choi et al. discloses a co-rotating scroll compressor having back pressure
US 8,444,403 to Tang discloses a self-sealing mechanism for scroll compressor
US 4,522,575 to Tischer et al. discloses a scroll machine using discharge pressure for axial sealing
US 5,037,278 to Fujio et al. discloses a scroll compressor with heat insulating and soundproof cover in bottom disposed low pressure chamber.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAPINDER SINGH whose telephone number is (571)270-1774. The examiner can normally be reached Monday to Friday from 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.S/Examiner, Art Unit 3746   

/AUDREY B. WALTER/Primary Examiner, Art Unit 3746